DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: Claim 1 and 11 recite “and distribute the received EHP information to at least one electrical part disposed at the vehicle” when it would appear to claiming “and distribute the received EHP information to at least one electrical part disposed on the vehicle.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “telecommunication control unit” in claims 1 and 5-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite an “EHP” without definition. For the purposes of the prior art rejection below this term has been interpreted as an “Electronic Horizon Provider.” 
Similarly, claims 1-3, 4-13, and 15-20 recite “EHP information” without definition. For the purposes of the prior art rejection below this term has been interpreted as “an optimal path providing a direction with respect to one or more lanes” per paragraph 16 in the instant applications specification.
Similarly, claims 7 and 17 recite “preset manner” without definition. For the purposes of the prior art rejection below this term has been interpreted as processed in any manner consistently applied. 
Similarly, claims 1 and 11 recite "visibility information" without definition. For the purposes of the prior art rejection below this term has been interpreted as any human-visible information that may be helpful to driving.
The term “optimal” in claims 1, 3, 11, and 13 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 11 are further rejected as they recite “comprising at least one of an optimal path providing a direction with respect to one or more lanes or autonomous driving visibility information in which sensing information is merged with the optimal path, and distribute the received EHP information to at least one electrical part disposed at the vehicle.” It is unclear to which alternative the “at least one of” phrase is meant to select from in the list of 3 phrases connected by two ‘or’. For the purposes of the prior art rejection below the phrase is assumed to be creating two alternatives divided at the second “or”, rendering “or more lanes” a subpart of the previous alternative.
Claims 2-10 and 12-20 are further rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byun (US 20160232788 A1).
Regarding claim 1, Byun teaches a device for:
a vehicle configured to communicate with a repeater, the path providing device comprising: a telecommunication control unit configured to perform communication with the repeater (Byun: ¶ 030; autonomous vehicle controlling environment 100 includes a plurality of vehicles 101, 102 and 103, a wireless node 201 or 202, and a server 300. The wireless node 201 or 202 includes a transmitter and receiver. The vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, [and are equipped with] a communication unit (not shown) configured to communicate with the wireless node 201 or 202, via wireless network. The wireless node 201 or 202 is configured to transmit data between the vehicles 101, 102 and 103 and the server 300.)
and a processor configured to: receive, from the repeater, EHP information comprising at least one of an optimal path providing a direction with respect to one or more lanes (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
or autonomous driving visibility information in which sensing information is merged with the optimal path (Byun: ¶ 045; server transmits stop sign/stop light attribute information to the vehicle. In some embodiments, the vehicle receives stop sign/stop light attribute information for a geographic area as a navigation information from the server and the server transmits the stop sign/stop light attribute information to the vehicle for autonomous controlling.)
and distribute the received EHP information to at least one electrical part disposed at the vehicle (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information)
Regarding claim 2, as detailed above, Byun teaches the invention as detailed with respect to claim 1. Byun further teaches:
wherein the processor is configured to receive the EHP information generated by the repeater to change the received EHP information into a form that is usable in the at least one electrical part (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information) (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
Regarding claim 6, as detailed above, Byun teaches the invention as detailed with respect to claim 1. Byun further teaches:
wherein the telecommunication control unit is configured to perform communication with a server and wherein the processor is configured to receive first EHP information from a repeater and second EHP information from a server through the telecommunication control unit (Byun: ¶ 074; a server generates navigation information by overlapping a plurality of crowdsourcing data. In some embodiments, the server receives first crowdsourcing data from a first vehicle, and receives second crowdsourcing data from a second vehicle. The server generates the navigation information by overlapping the first crowdsourcing data and the second crowdsourcing data. The server sends the generated navigation information to vehicles for autonomous controlling)
Regarding claim 7, as detailed above, Byun teaches the invention as detailed with respect to claim 6. Byun further teaches:
wherein the processor is configured to process the first EHP information and the second EHP information in a preset manner (Byun: ¶ 051; the vehicle controls the operation of the vehicle based on the updated navigation information. During the driving based on the navigation information, when the vehicle detects a preset unusual event, the vehicle changes a driving mode of the vehicle to a driver-control mode)
Regarding claim 11, Byun teaches a method for:
providing a path information to a vehicle, performed by the vehicle configured to communicate with a repeater, the method comprising (Byun: ¶ 030; autonomous vehicle controlling environment 100 includes a plurality of vehicles 101, 102 and 103, a wireless node 201 or 202, and a server 300. The wireless node 201 or 202 includes a transmitter and receiver. The vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, [and are equipped with] a communication unit (not shown) configured to communicate with the wireless node 201 or 202, via wireless network. The wireless node 201 or 202 is configured to transmit data between the vehicles 101, 102 and 103 and the server 300.)
receiving, from the repeater, EHP information comprising at least one of an optimal path (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
or autonomous driving visibility information in which sensing information is merged with the optimal path (Byun: ¶ 045; server transmits stop sign/stop light attribute information to the vehicle. In some embodiments, the vehicle receives stop sign/stop light attribute information for a geographic area as a navigation information from the server and the server transmits the stop sign/stop light attribute information to the vehicle for autonomous controlling.)
and distributing the received EHP information to at least one electrical part disposed at the vehicle (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information)
Regarding claim 12, as detailed above, Byun teaches the invention as detailed with respect to claim 11. Byun further teaches:
further comprising receiving the EHP information generated by the repeater to change the received EHP information into a form that is usable in the at least one electrical part (Byun: ¶ 088; computing device 700 controls an operation of the vehicle based on the received navigation information) (Byun: ¶ 030; vehicles 101, 102 and 103 are configured to perform autonomous driving based on navigation information received from server 300, and the vehicles)
Regarding claim 16, as detailed above, Byun teaches the invention as detailed with respect to claim 11. Byun further teaches:
further comprising receiving first EHP information from a repeater and second EHP information from a server (Byun: ¶ 074; a server generates navigation information by overlapping a plurality of crowdsourcing data. In some embodiments, the server receives first crowdsourcing data from a first vehicle, and receives second crowdsourcing data from a second vehicle. The server generates the navigation information by overlapping the first crowdsourcing data and the second crowdsourcing data. The server sends the generated navigation information to vehicles for autonomous controlling)
Regarding claim 17, as detailed above, Byun teaches the invention as detailed with respect to claim 16. Byun further teaches:
further comprising processing the first EHP information and the second EHP information in a preset manner (Byun: ¶ 051; the vehicle controls the operation of the vehicle based on the updated navigation information. During the driving based on the navigation information, when the vehicle detects a preset unusual event, the vehicle changes a driving mode of the vehicle to a driver-control mode).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9-10, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Ao et al. (US 20180157262 A1) (hereinafter Ao). As regards the individual claims:
Regarding claim 3, as detailed above, Byun teaches the invention as detailed with respect to claim 1. Byun does not explicitly teach:
wherein the processor is configured to output an optimal path for guiding the vehicle in a lane among a plurality of lanes of a road; however, Ao does teach:
wherein the processor is configured to output an optimal path for guiding the vehicle in a lane among a plurality of lanes of a road (Ao: ¶ 056; The recommended lane determination unit 61 divides the route provided from the navigation device 50 into a plurality of blocks (for example, into blocks each 100 meters long in the direction in which the vehicle travels) and determines a recommended lane for each block by referring to the second map information 62. The recommended lane determination unit 61 determines the recommended lane such that the recommended lane is given a position in a lane order counted from the leftmost lane.).
or autonomously drive the vehicle based on the received EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 9, as detailed above, Byun teaches the invention as detailed with respect to claim 7. Byun does not explicitly teach:
wherein the processor is configured to transmit different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part; however, Ao does teach:
wherein the processor is configured to transmit different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.) 
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 10, as detailed above, Byun as modified by Ao teaches the invention as detailed with respect to claim 9. Ao further teaches:
Byun does not explicitly teach: wherein the processor is configured to autonomously drive the vehicle; however, Ao does teach: wherein the processor is configured to autonomously drive the vehicle (Ao: ¶ 022; the vehicle control system can cause the vehicle to be automatically driven on the travel route desired by the occupant.). 
using at least one of the first EHP information or the second EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Regarding claim 13, as detailed above, Byun teaches the invention as detailed with respect to claim 11. Byun does not explicitly teach:
further comprising outputting an optimal path for guiding the vehicle in a lane among a plurality of lanes of a road; however, Ao does teach:
further comprising outputting an optimal path for guiding the vehicle in a lane among a plurality of lanes of a road (Ao: ¶ 056; The recommended lane determination unit 61 divides the route provided from the navigation device 50 into a plurality of blocks (for example, into blocks each 100 meters long in the direction in which the vehicle travels) and determines a recommended lane for each block by referring to the second map information 62. The recommended lane determination unit 61 determines the recommended lane such that the recommended lane is given a position in a lane order counted from the leftmost lane.)
or autonomously drive the vehicle based on the received EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 19, as detailed above, Byun teaches the invention as detailed with respect to claim 17. Byun does not explicitly teach:
further comprising transmitting different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part; however, Ao does teach:
further comprising transmitting different EHP information to an electrical part of the at least one electrical part according to a type of the electrical part (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.). 
based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Ao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Ao’s base devices are similar devices for routing autonomous vehicles using server derived routes; however, Ao’s device has been improved by lane level accuracy. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Ao’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved autonomous control.
Regarding claim 20, as detailed above, Byun teaches the invention as detailed with respect to claim 19. Ao further teaches:
Byun does not explicitly teach: further comprising autonomously driving the vehicle; however, Ao does teach: further comprising autonomously driving the vehicle (Ao: ¶ 022; the vehicle control system can cause the vehicle to be automatically driven on the travel route desired by the occupant.).
using at least one of the first EHP information (Ao: ¶ 055; first map information 54 may include curvatures of roads, point of interest (POI) information, or the like. The route determined by the route determination unit 53 is output to the MPU 60. The navigation device 50 may also perform route guidance using the navigation HMI 52 on the basis of the route determined by the route determination unit 53. [further the] navigation device 50 may also transmit the current position and the destination to a navigation server via the communication device 20 and acquire a route returned from the navigation server.)
or the second EHP information based on the first EHP information and the second EHP information being different from each other (Ao: ¶ 057; second map information 62 is map information with higher accuracy than the first map information . . . second map information 62 may be updated as needed by accessing another device using the communication device 20.)
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Futaki (US 20190028862 A1). As regards the individual claims:
Regarding claim 4, as detailed above, Byun teaches the invention as detailed with respect to claim 1. Byun does not explicitly teach:
wherein the processor is configured to search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication; however, Futaki does explicitly teach:
wherein the processor is configured to search for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication (Futaki: ¶ 047; when a UE moves between cells belonging to the same V2X SA (i.e., the UE executes performs a cell re-selection or handover between the cells), the UE may continue the V2X service without suspending this service).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Futaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Futaki’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Futaki’s device has been improved by automatically conducting a search for a new repeater. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Futaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity.
Regarding claim 14, as detailed above, Byun teaches the invention as detailed with respect to claim 11. Byun does not explicitly teach:
further comprising searching for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication; however, Futaki does teach:
further comprising searching for a new repeater based on the vehicle being sensed to leave an allocated area of the repeater in communication (Futaki: ¶ 047; when a UE moves between cells belonging to the same V2X SA (i.e., the UE executes performs a cell re-selection or handover between the cells), the UE may continue the V2X service without suspending this service).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Futaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Futaki’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Futaki’s device has been improved by automatically conducting a search for a new repeater. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Futaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity.
Claims 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Futaki in view of Won (KR 20030034915 A). As regards the individual claims:
Regarding claim 5, as detailed above, Byun in view of Futaki teaches the invention as detailed with respect to claim 4. However, neither explicitly teach:
wherein the processor is configured to: receive, based on the new repeater being searched, receive EHP information from the new repeater, and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication control unit; but, Won does teach:
wherein the processor is configured to: receive, based on the new repeater being searched, receive EHP information from the new repeater, and receive, based on the new repeater not being searched, EHP information from a server through the telecommunication control unit (Won: ¶ 029; When arrived at the communication radius of the display device 170 and a local communication infrastructure 300, which is in a state in which the station to the destination installed in the main branch of the road according to route guidance is provided through voice guidance such as a local area communication infrastructure ( information on the intersection is entered at 300), that is, the intersection name, since various kinds of traffic information on the shape, the landmark (Land mark) and the point of intersection has been processed into a predetermined data format sent to the DSRC communication system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun as modified by Futaki with the teachings of Won because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Won’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Won’s device has been improved by automatically receiving new information, based on the new repeater being searched. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Won’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity.
Regarding claim 15 as detailed above, Byun in view of Futaki teaches the invention as detailed with respect to claim 14. However, neither explicitly teach:
further comprising: receiving, based on the new repeater being searched, receive EHP information from the new repeater; and receiving, based on the new repeater not being searched, EHP information from a server; however, Won does teach:
further comprising: receiving, based on the new repeater being searched, receive EHP information from the new repeater; and receiving, based on the new repeater not being searched, EHP information from a server (Won: ¶ 029; When arrived at the communication radius of the display device 170 and a local communication infrastructure 300, which is in a state in which the station to the destination installed in the main branch of the road according to route guidance is provided through voice guidance such as a local area communication infrastructure ( information on the intersection is entered at 300), that is, the intersection name, since various kinds of traffic information on the shape, the landmark (Land mark) and the point of intersection has been processed into a predetermined data format sent to the DSRC communication system).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun as modified by Futaki with the teachings of Won because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Won’s base devices are similar devices for routing autonomous vehicles using wireless communication systems; however, Won’s device has been improved by automatically receiving new information, based on the new repeater being searched. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Won’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would allow improved connectivity.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Kadowaki et al. (US 20120271848 A1) (hereinafter Kadowaki). As regards the individual claims:
Regarding claim 8, as detailed above, Byun teaches the invention as detailed with respect to claim 7. Byun does not explicitly teach:
wherein the processor is configured to, based on the first EHP information and the second EHP information being the same, receive the first EHP information from the repeater, and stop receiving the second EHP information from the server; however, Kadowaki does teach:
wherein the processor is configured to, based on the first EHP information and the second EHP information being the same, receive the first EHP information from the repeater, and stop receiving the second EHP information from the server (Kadowaki: ¶ 026; URLs can be used by the user device 102 to identify, to the map generation server 120, specific map tiles that are needed. The URLs can also be used to catalog map tiles that are stored in the cache such that when a particular map tile is needed, the user device 102 can first check the local cache to determine if the map tiles has already been retrieved. If so, the local copy of the map tile can be used. If not, the user device 102 can request the map tile from the map generation server 120. In some implementations, map tiles may similarly be cached at the server level so that frequently used map tiles need not be repeatedly generated by the map generation server 120.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Kadowaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Kadowaki’s base devices are similar devices for routing using server derived routes and maps; however, Kadowaki’s device has been improved by testing if data needs downloaded. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kadowaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve data downloads by reducing redundant downloads.
Regarding claim 18, as detailed above, Byun teaches the invention as detailed with respect to claim 17. Byun does not explicitly teach:
further comprising, based on the first EHP information and the second EHP information being the same, receiving the first EHP information from the repeater, and stop receiving the second EHP information from the server; however, Kadowaki does teach: further comprising, based on the first EHP information and the second EHP information being the same, receiving the first EHP information from the repeater, and stop receiving the second EHP information from the server (Kadowaki: ¶ 026; URLs can be used by the user device 102 to identify, to the map generation server 120, specific map tiles that are needed. The URLs can also be used to catalog map tiles that are stored in the cache such that when a particular map tile is needed, the user device 102 can first check the local cache to determine if the map tiles has already been retrieved. If so, the local copy of the map tile can be used. If not, the user device 102 can request the map tile from the map generation server 120. In some implementations, map tiles may similarly be cached at the server level so that frequently used map tiles need not be repeatedly generated by the map generation server 120.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Byun with the teachings of Kadowaki because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Byun and Kadowaki’s base devices are similar devices for routing using server derived routes and maps; however, Kadowaki’s device has been improved by testing if data needs downloaded. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kadowaki’s known improvement to Byun’s using known device and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would improve data downloads by reducing redundant downloads.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Moustafa et al. (US 20190244517 A1) (hereinafter Moustafa) which discloses a system for electronic navigation maps for a vehicle using map tiles may be received at a vehicle component from a remote entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
       /MACEEH ANWARI/                      Primary Examiner, Art Unit 3663